

FOURTH AMENDMENT TO LEASE DATED MAY 31, 2018 BY AND BETWEEN GILDRED DEVELOPMENT
COMPANY, A CALIFORNIA CORPORATION; DBA OCEAN POINT, HEREINAFTER REFERRED TO AS
“LESSOR”, AND OBALON THERAPEUTICS, INC., A DELAWARE CORPORATION, HEREINAFTER
REFERRED TO AS “LESSEE”












Obalon Therapeutics presently leases 17,500 rentable square feet of premises
located at and commonly known as 5421 Avenida Encinas, Suite A, B, E, F, G and
J, Carlsbad, CA 92008 (which premises have been sometimes referred to previous
lease documents as “Suites A through J”) hereinafter called the “Existing
Premises,” pursuant to (a) that certain Standard Industrial/Commercial
Multi-Tenant Lease Gross, dated as of November 23, 2015, by and between PLETA &
SAN GAL Trusts (as predecessor in interest to Gildred Development Company a
California Corporation; dba: Ocean Point, as amended by that certain Amendment
to Lease, dated January 30, 2017 (collectively, the “Original Lease”), and (b)
that certain Standard Industrial/Commercial Multi-Tenant Lease Gross, dated as
of October 3, 2011, as amended by (i) that certain Amendment, dated August 5,
2013, (ii) that certain Second Amendment to Lease, dated as of November 20,
2015,
(iii) that certain Amendment to Lease, dated January 30, 2017 (the
“Consolidating Amendment”) which Consolidating Amendment consolidated the
Original Lease with and into the Lease described in this subsection (b), and
(iv) this Fourth Amendment (as so amended and consolidated, collectively, the
“Lease”). The terms used in this Fourth Amendment shall have the same
definitions as those set forth in the Lease. For clarity, the Parties
acknowledge and agree that the Original Lease has been superseded in its
entirety by the Lease.


For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, all of the terms and provisions of said Lease shall remain
the same and all applicable to this Fourth Amendment to Lease, except as
follows:


1.
PREMISES: Effective from and after June 15, 2018, Lessee agrees to continue to
lease the Existing Premises consisting of an area of 17,500 rentable square
feet, and Lessee also agrees to lease an additional 2,700 rentable square feet
of premises located at and commonly known as 5411 Avenida Encinas, Suite 120,
Carlsbad, California 92008 (“Expansion Premises”). The Expansion Premises and
the Existing Premises, together consisting of an area totaling approximately
20,200 rentable square feet, are hereinafter collectively referred to as the
“Premises” (see attached “Revised Site Plan – Exhibit A”, incorporated herein by
this reference).



2.
TERM (Paragraph 1.3): The Expiration Date for the Collective Lease shall hereby
be changed to March 31, 2022. Notwithstanding any prior agreement to the
contrary, the Parties agree that Lessee has no existing right or option to
extend the Term of the Lease beyond said Expiration Date (March 31, 2022).



3.
COMMENCEMENT: Lessor and Lessee acknowledge and agree that Lessee is currently
in possession of the Existing Premises and will continue to have the use and
possession of the Existing Premises until the Expiration Date (or earlier
termination of the Lease). The commencement date for the Expansion Premises
shall occur on June 15, 2018 (“Expansion Premises Commencement Date”). At least
five (5) business days prior to the Expansion Premises Commencement Date, Lessor
shall provide Lessee with access to the Expansion Premises to, among other
things, install Lessee’s furniture, trade fixtures, equipment, telephone
networks and computer networks, and to perform general set-up for Lessee’s
business operations. Lessor warrants that, on the Expansion Premises
Commencement Date, the existing electrical, plumbing, fire sprinkler, lighting,
heating, ventilating and air conditioning systems serving the Expansion Premises
shall be in good working condition and repair. Except as expressly provided to
the contrary in this Fourth Amendment, Lessee accepts the Premises without any
express or implied warranties, in their “as is/where is” condition.





    
_____
/s/GH    Initials    
 
____
/s/AR
Initials

    

--------------------------------------------------------------------------------




FOURTH AMENDMENT TO LEASE DATED MAY 31, 2018 BY AND BETWEEN GILDRED DEVELOPMENT
COMPANY, A CALIFORNIA CORPORATION; DBA OCEAN POINT, HEREINAFTER REFERRED TO AS
“LESSOR”, AND OBALON THERAPEUTICS, INC., A DELAWARE CORPORATION, HEREINAFTER
REFERRED TO AS “LESSEE”








4.
RENTAL SCHEDULE (Paragraph 50A): The following schedule for Base Rent and Common
Area Operating Expenses (also referred to within the Lease as “CAM” or “CAM
charges”) shall be in effect during this extended Term of the Lease:



EXISTING PREMISES
SQUARE FEET
RATE/SQUARE FEET/MONTH
MONTHLY BASE RENT
MONTHLY CAM
TOTAL MONTHLY
RENT
04/01/2019 – 03/31/2020
17,500
$1.800
$31,500.00


$2,625.00


$34,125.00
04/01/2020 – 03/31/2021
17,500
$1.854
$32,445.00


$2,625.00


$35,070.00
04/01/2021 – 03/31/2022
17,500
$1.910
$33,418.00


$2,625.00


$36,043.00





    
_____
/s/GH    Initials    
 
____
/s/AR
Initials

    

--------------------------------------------------------------------------------



FOURTH AMENDMENT TO LEASE DATED MAY 31, 2018 BY AND BETWEEN GILDRED DEVELOPMENT
COMPANY, A CALIFORNIA CORPORATION; DBA OCEAN POINT, HEREINAFTER REFERRED TO AS
“LESSOR”, AND OBALON THERAPEUTICS, INC., A DELAWARE CORPORATION, HEREINAFTER
REFERRED TO AS “LESSEE”






EXPANSION PREMISES
SQUARE FEET
RATE/SQUARE FEET/MONTH
MONTHLY BASE RENT
MONTHLY CAM
TOTAL MONTHLY
RENT
Month 1 – Month 12
2,700
$1.900


$5,130.00


$405.00
$5,535.00
Month 13 – Month 24
2,700
$1.957


$5,284.00


$405.00
$5,689.00
Month 25 – Month 36
2,700
$2.016


$5,442.00


$405.00
$5,847.00
Month 37 – 03/31/2022
2,700
$2.076


$5,606.00


$405.00
$6,011.00



5.
CAM CHARGES: CAM Charges shall continue to be estimated for this extended Term
of the Lease. CAM Charges are estimated as of the date of this Fourth Amendment
to be $0.15 per rentable square feet per month and shall be reconciled
quarterly.



6.
BASE YEAR: The Base Year applicable to the Expansion Premises shall be calendar
year 2018. The Base Year applicable to the Existing Premises shall remain
unchanged until March 31, 2019; and, effective from and after April 1, 2019,
Base Year applicable to the Existing Premises shall be changed to calendar year
2019.



7.
TENANT IMPROVEMENT ALLOWANCE: Lessor shall provide a Tenant Improvement
Allowance not to exceed

$121,200 to be used for repair and maintenance of all overhead doors and
windows, as well as carpet installation in the Expansion Premises and/or the
Existing Premises and any other improvements mutually agreed upon and in
accordance with Paragraph 7.3 of this Lease Agreement and the following
provisions:


A.
Lessee shall assume direct responsibility for negotiating and executing the
contract(s) for tenant improvements, for supervising Lessee’s contractor(s) to
ensure that the work is done satisfactorily, timely and in accordance with the
plans and permits, if any, and for making payments to the Lessee’s contractor(s)
when satisfied with progress and with the labor and material releases received.





    
_____
/s/GH    Initials    
 
____
/s/AR
Initials

    

--------------------------------------------------------------------------------



FOURTH AMENDMENT TO LEASE DATED MAY 31, 2018 BY AND BETWEEN GILDRED DEVELOPMENT
COMPANY, A CALIFORNIA CORPORATION; DBA OCEAN POINT, HEREINAFTER REFERRED TO AS
“LESSOR”, AND OBALON THERAPEUTICS, INC., A DELAWARE CORPORATION, HEREINAFTER
REFERRED TO AS “LESSEE”






B.
Lessor shall make Tenant Improvement Allowance payments directly to Lessee no
more frequently than once every thirty (30) days pursuant to request for
disbursement which shall include Lessee approved invoices and appropriate lien
releases. Disbursements (excluding the final disbursement) shall be for a
minimum amount of $10,000.00



8.
COMMISSIONS: Lessor shall pay a leasing Commission to Hughes Marino of five
percent (5%) of the aggregate Base Rent for months 1-60 of paid Rent, and two
percent (2%) for any additional fixed term thereafter. Such Commission shall be
paid by the 100% upon mutual Lease execution. Lessor shall fund such commission
directly to Hughes Marino.





    
_____
/s/GH    Initials    
 
____
/s/AR
Initials

    

--------------------------------------------------------------------------------




FOURTH AMENDMENT TO LEASE DATED MAY 31, 2018 BY AND BETWEEN GILDRED DEVELOPMENT
COMPANY, A CALIFORNIA CORPORATION; DBA OCEAN POINT, HEREINAFTER REFERRED TO AS
“LESSOR”, AND OBALON THERAPEUTICS, INC., A DELAWARE CORPORATION, HEREINAFTER
REFERRED TO AS “LESSEE”








9.
CONFIDENTIALITY: Lessee, subject to SEC rules and regulations, and Lessor agrees
that the terms of this Lease will be kept strictly confidential and not
disclosed to any other person without written consent from Lessor. Disclosure to
persons or tenants other than the Lessee will constitute a material uncurable
Breach of the Lease.



10.
CASP INSPECTION: The Premises have not undergone an inspection by a Certified
Access Specialist (CASp), and a disability access inspection certificate, as
described in subdivision (e) of Section 55.53 of the California Civil Code, has
not been issued for the Premises. In accordance with Section 1938 of the
California Civil Code, Lessee is advised of the following: “A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law. Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.”



Accordingly, the parties hereby agree that Lessee shall have the right, but not
the obligation, to have a CASp inspect the Premises and determine whether the
Premises comply with all of the applicable construction-related accessibility
standards under state law; provided, however, that such CASp inspection shall
not be conducted unless and until: (i) Lessee has first delivered at least ten
(10) days’ prior written notice to Lessor and the Parties have thereafter
entered into a written agreement confirming the timing, manner and
confidentiality of such CASp inspection and any report thereon; and (ii) Lessee
has agreed in writing that Lessee shall be solely liable for (and shall
indemnify and defend Lessor against any claims or liabilities relating to) any
fees, costs or liabilities respecting such CASp inspection and any report
thereon. If it is determined that the Premises do not meet all applicable
construction-related accessibility standards, then Lessee shall promptly make,
as soon as reasonably possible, but subject to Lease provisions otherwise
requiring Lessor’s prior consent to repairs or other alterations to the
Premises, any repairs necessary to correct violations of construction-related
accessibility standards identified by such inspection, at Lessee’s sole cost and
expense.


11.
REPRESENTATION: Gildred Development Company represents Lessor exclusively and
Hughes Marino represents the Lessee in this transaction (please see Exhibit A to
this Fourth Amendment, attached hereto and incorporated by this reference).
Lessee and Lessor each represent and warrant to the other that no person, firm,
broker or finder is entitled to any commission or finder’s fee in connection
herewith. Each of the Parties represents, acknowledges and agrees that it has
been represented by such independent counsel and/or brokers, and has consulted
with such consultants and other professionals, as each such Party has deemed
necessary or appropriate and as it has voluntarily chosen throughout all
negotiations which preceded the execution of this Lease; and that this Lease has
been executed on the advice of such independent counsel, broker(s),
consultant(s) and other professional(s). The Parties further agree that each has
cooperated and participated in the drafting of this Lease and, therefore, any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not apply in the interpretation of this Lease.





    
_____
/s/GH    Initials    
 
____
/s/AR
Initials

    

--------------------------------------------------------------------------------




FOURTH AMENDMENT TO LEASE DATED MAY 31, 2018 BY AND BETWEEN GILDRED DEVELOPMENT
COMPANY, A CALIFORNIA CORPORATION; DBA OCEAN POINT, HEREINAFTER REFERRED TO AS
“LESSOR”, AND OBALON THERAPEUTICS, INC., A DELAWARE CORPORATION, HEREINAFTER
REFERRED TO AS “LESSEE”








12.
GENERAL PROVISIONS:



A.
Lessee and Lessor each represent and warrant to the other to such party’s actual
knowledge, the other Party has fully performed or satisfied all obligations of
such Party under or in connection with the Lease, and such Party is not in
breach of any term or condition of the Lease. Lessee represents that, to the
Lessee’s actual knowledge, there are no defenses, offsets, counterclaims, or
deductions against rents or other sums due to Lessor respecting the Premises, or
which Lessee has against Lessor’s enforcement of the Lease.



B.
Except as otherwise provided herein, the provisions of this Fourth Amendment
shall be deemed to obligate, extend to, and inure to the benefit of the
successors, assigns, agents, principals, transferees, grantees, trustors,
representatives, beneficiaries, insurers and indemnitees of each of the parties.



C.
In the event that any provision of this Fourth Amendment is in conflict with any
provision of the Lease, the conflicting provision of this Fourth Amendment shall
take precedence and govern. Except as otherwise specified herein, the Lease
remains in full force and effect.



D.
If either Party hereto is a corporation, trust, limited liability company,
partnership, or similar entity, each individual executing this Fourth Amendment
on behalf of such entity represents and warrants that he or she is duly
authorized to execute and deliver this Fourth Amendment on its behalf.



E.
The Article, Section and other headings of this Fourth Amendment are for
convenience of reference only and shall not be construed to affect the meaning
of any provision contained herein.



LESSOR:
 
LESSEE:
GILDRED DEVELOPMENT COMPANY;
 
OBALON THERAPEUTICS, INC.,
A CALIFORNIA CORPORATION
 
A DELAWARE CORPORATION
DBA: OCEAN POINT
 
 
 
 
By:
/s/ Gregg Haggart
 
By:
/s/ Andy Rasdal
 
Gregg Haggart, Chief Executive Officer
 
 
Andy Rasdal, Chief Executive Officer
 
 
 
 
 
 
 
Date:
6/1/2018
 
Date:
5/31/2018


















EXHIBIT A
SITE PLAN - PREMISES


    
_____
/s/GH    Initials    
 
____
/s/AR
Initials

    

--------------------------------------------------------------------------------



FOURTH AMENDMENT TO LEASE DATED MAY 31, 2018 BY AND BETWEEN GILDRED DEVELOPMENT
COMPANY, A CALIFORNIA CORPORATION; DBA OCEAN POINT, HEREINAFTER REFERRED TO AS
“LESSOR”, AND OBALON THERAPEUTICS, INC., A DELAWARE CORPORATION, HEREINAFTER
REFERRED TO AS “LESSEE”








capture.jpg [capture.jpg]


    
_____
/s/GH    Initials    
 
____
/s/AR
Initials

    

--------------------------------------------------------------------------------




FOURTH AMENDMENT TO LEASE DATED MAY 31, 2018 BY AND BETWEEN GILDRED DEVELOPMENT
COMPANY, A CALIFORNIA CORPORATION; DBA OCEAN POINT, HEREINAFTER REFERRED TO AS
“LESSOR”, AND OBALON THERAPEUTICS, INC., A DELAWARE CORPORATION, HEREINAFTER
REFERRED TO AS “LESSEE”








obln101leaseagreement_image7.jpg [obln101leaseagreement_image7.jpg]
EXHIBIT B DISCLOSURE REGARDING
REAL ESTATE AGENCY RELATIONSHIP
(As required by the Civil Code)


When you enter into a discussion with a real estate agent regarding a real
estate transaction, you should from the outset understand what type of agency
relationship or representation you wish to have with the agent in the
transaction.
SELLER’S AGENT (“Seller” includes both a vendor and a lessor)
A Seller’s agent under a listing agreement with the Seller acts as the agent for
the Seller only. A Seller’s agent or a subagent of that agent has the following
affirmative obligations:
To the Seller: A Fiduciary duty of utmost care, integrity, honesty and loyalty
in dealings with the Seller. To the Buyer and the Seller: (a) Diligent exercise
of reasonable skill and care in performance of the agent’s duties.
(b)
A duty of honest and fair dealing and good faith.

(c)A duty to disclose all facts known to the agent materially affecting the
value or desirability of the property that are not known to, or within the
diligent attention and observation of, the parties. An agent is not obligated to
reveal to either party any confidential information obtained from the other
party that does not involve the affirmative duties set forth above.
BUYER’S AGENT (“Buyer” includes both a purchaser and a lessee).
A selling agent can, with a Buyer’s consent, agree to act as agent for the Buyer
only. In these situations, the agent is not the Seller’s agent, even if by
agreement the agent may receive compensation for services rendered, either in
full or in part from the Seller. An agent acting only for a Buyer has the
following affirmative obligations:
To the Buyer: A fiduciary duty of utmost care, integrity, honesty and loyalty in
dealings with the Buyer. To the Buyer and the Seller: (a) Diligent exercise of
reasonable skill and care in performance of the agent’s duties.
(b)
A duty of honest and fair dealing and good faith.

(c)A duty to disclose all facts known to the agent materially affecting the
value or desirability of the property that are not known to, or within the
diligent attention and observation of, the parties.
An agent is not obligated to reveal to either party any confidential information
obtained from the other party that does not involve the affirmative
Duties set forth above.
AGENT REPRESENTING BOTH SELLER AND BUYER
A real estate agent, either acting directly or through one or more associate
licensees, can legally be the agent of both the Seller and the Buyer in a
transaction, but only with the knowledge and consent of both the Seller and the
Buyer.
In a dual agency situation, the agent has the following affirmative obligations
to both the Seller and the Buyer:
(a)
A fiduciary duty of utmost care, integrity, honesty and loyalty in the dealings
with either the Seller or the Buyer.

(b)
Other duties to the Seller and the Buyer as stated above in their respective
sections.

In representing both Seller and Buyer, the agent may not, without the express
permission of the respective party, disclose to the other party that the Seller
will accept a price less than the listing price or that the Buyer will pay a
price greater than the price offered. The above duties of the agent in a real
estate transaction do not relieve a Seller or Buyer from the responsibility to
protect his or her own interests. You should carefully read all agreements to
assure that they adequately express your understanding of the transaction. A
real estate agent is a person qualified to advice about real estate. If legal or
tax advice is desired, consult a competent professional.
Throughout your real property transaction, you may receive more than one
disclosure form, depending upon the number of agents assisting in the
transaction. The law requires each agent with whom you have more than a casual
relationship to present you with this disclosure form. You should read its
contents each time it is presented to you, considering the relationship between
you and the real estate agent in your specific transaction.
This disclosure form includes the provisions of Sections 2079.13 to 2079.24,
inclusive, of the Civil Code set forth on page
2. Read it carefully. I/WE ACKNOWLEDGE RECEIPT OF A COPY OF THIS DISCLOSURE AND
THE PORTIONS OF THE CIVIL CODE PRINTED ON THE BACK (OR A SEPARATE PAGE).




    
_____
/s/GH    Initials    
 
____
/s/AR
Initials

    

--------------------------------------------------------------------------------




FOURTH AMENDMENT TO LEASE DATED MAY 31, 2018 BY AND BETWEEN GILDRED DEVELOPMENT
COMPANY, A CALIFORNIA CORPORATION; DBA OCEAN POINT, HEREINAFTER REFERRED TO AS
“LESSOR”, AND OBALON THERAPEUTICS, INC., A DELAWARE CORPORATION, HEREINAFTER
REFERRED TO AS “LESSEE”








LESSEE IS REPRESENTED BY HUGHES MARINO – SCOT GINSBURG
ACKNOWLEDGED BY LESSEE: OBALON THERAPEUTICS, INC., A DELAWARE COMPANY




By:
/s/ Andy Rasdal        Date: 5/31/2018     Andy Rasdal, Chief Executive Officer





Agent: Hughes Marino
BRE Lic. #      Real Estate Broker (Firm)


Date:     



By: Scot Ginsburg
BRE Lic. # 01300321    Date: 05/22/2018     (Salesperson or Broker-Associate)





LESSOR IS REPRESENTED BY ITSELF:
ACKNOWLEDGED BY LESSOR: GILDRED DEVELOPMENT COMPANY, A CALIFORNIA CORPORATION;
DBA: OCEAN POINT




By:
/s/ Gregg Haggart        Date: 6/1/2018     Gregg Haggart, Chief Executive
Officer

Agent: Gildred Development Company /Gregg Haggart
BRE Lic. # 01071252 / 00941329 Real Estate Broker (Firm)

By: Dana Sterle
BRE Lic. # 01950942    Date: 05/22/2018     (Salesperson or Broker-Associate)



THIS FORM HAS BEEN PREPARED BY THE AIR COMMERCIAL REAL ESTATE ASSOCIATION. NO
REPRESENTATION IS MADE AS TO THE LEGAL VALIDITY OR ADEQUACY OF THIS FORM FOR ANY
SPECIFIC TRANSACTION. PLEASE SEEK LEGAL COUNSEL AS TO THE APPROPRIATENESS OF
THIS FORM.


DISCLOSURE REGARDING REAL ESTATE AGENCY RELATIONSHIP
CIVIL CODE SECTIONS 2079.13 THROUGH 2079.24 (2079.16 APPEARS ON THE FRONT)
2079.13 As used in Sections 2079.14 to 2079.24, inclusive, the following terms
have the following meanings:
(a) “Agent” means a person acting under provisions of Title 9 (commencing with
Section 2295) in a real property transaction, and includes a person who is
licensed as a real estate broker under Chapter 3 (commencing with Section 10130)
of Part 1 of Division 4 of the Business and Professions Code, and under whose
license a listing is executed or an offer to purchase is obtained. (b)
“Associate licensee” means a person who is licensed as a real estate broker or
salesperson under Chapter 3 (commencing with Section 10130) of Part 1 of
Division 4 of the Business and Professions Code and who is either licensed under
a broker or has entered into a written contract with a broker to act as the
broker’s agent in connection with acts requiring a real estate license and to
function under the broker’s supervision in the capacity of an associate
licensee. The agent in the real property transaction bears responsibility for
his or her associate licensees who perform as agents of the agent. When an
associate licensee owes a duty to any principal, or to any buyer or seller who
is not a principal, in a real property transaction, that duty is equivalent to
the duty owed to that party by the broker for whom the associate licensee
functions.


    
_____
/s/GH    Initials    
 
____
/s/AR
Initials

    

--------------------------------------------------------------------------------



FOURTH AMENDMENT TO LEASE DATED MAY 31, 2018 BY AND BETWEEN GILDRED DEVELOPMENT
COMPANY, A CALIFORNIA CORPORATION; DBA OCEAN POINT, HEREINAFTER REFERRED TO AS
“LESSOR”, AND OBALON THERAPEUTICS, INC., A DELAWARE CORPORATION, HEREINAFTER
REFERRED TO AS “LESSEE”






(c) “Buyer” means a transferee in a real property transaction, and includes a
person who executes an offer to purchase real property from a seller through an
agent, or who seeks the services of an agent in more than a casual, transitory,
or preliminary manner, with the object of entering into a real property
transaction. “Buyer” includes vendee or lessee. (d) “Commercial real property”
means all real property in the state, except




    
_____
/s/GH    Initials    
 
____
/s/AR
Initials

    

--------------------------------------------------------------------------------




FOURTH AMENDMENT TO LEASE DATED MAY 31, 2018 BY AND BETWEEN GILDRED DEVELOPMENT
COMPANY, A CALIFORNIA CORPORATION; DBA OCEAN POINT, HEREINAFTER REFERRED TO AS
“LESSOR”, AND OBALON THERAPEUTICS, INC., A DELAWARE CORPORATION, HEREINAFTER
REFERRED TO AS “LESSEE”








single-family residential real property, dwelling units made subject to Chapter
2 (commencing with Section 1940) of Title 5, mobile homes, as defined in Section
798.3, or recreational vehicles, as defined in Section 799.29. (e) “Dual agent”
means an agent acting, either directly or through an associate licensee, as
agent for both the seller and the buyer in a real property transaction. (f)
“Listing agreement” means a contract between an owner of real property and an
agent, by which the agent has been authorized to sell the real property or to
find or obtain a buyer. (g) “Listing agent” means a person who has obtained a
listing of real property to act as an agent for compensation. (h) “Listing
price” is the amount expressed in dollars specified in the listing for which the
seller is willing to sell the real property through the listing agent. (i)
“Offering price” is the amount expressed in dollars specified in an offer to
purchase for which the buyer is willing to buy the real property. (j) “Offer to
purchase” means a written contract executed by a buyer acting through a selling
agent that becomes the contract for the sale of the real property upon
acceptance by the seller. (k) “Real property” means any estate specified by
subdivision (1) or (2) of Section 761 in property that constitutes or is
improved with one to four dwelling units, any commercial real property, any
leasehold in these types of property exceeding one year’s duration, and mobile
homes, when offered for sale or sold through an agent pursuant to the authority
contained in Section 10131.6 of the Business and Professions Code. (l) “Real
property transaction” means a transaction for the sale of real property in which
an agent is employed by one or more of the principals to act in that
transaction, and includes a listing or an offer to purchase.
(m) “Sell,” “sale,” or “sold” refers to a transaction for the transfer of real
property from the seller to the buyer, and includes exchanges of real property
between the seller and buyer, transactions for the creation of a real property
sales contract within the meaning of Section 2985, and transactions for the
creation of a lease hold exceeding one year’s duration. (n) “Seller” means the
transferor in a real property transaction, and includes an owner who lists real
property with an agent, whether or not a transfer results, or who receives an
offer to purchase real property of which he or she is the owner from an agent on
behalf of another. “Seller” includes both a vendor and a lessor. (o) “Selling
agent” means a listing agent who acts alone, or an agent who acts in cooperation
with a listing agent, and who sells or finds and obtains a buyer for the real
property, or an agent who locates property for a buyer or who finds a buyer for
a property for which no listing exists and presents an offer to purchase to the
seller. (p) “Subagent” means a person to whom an agent delegates agency powers
as provided in Article 5 (commencing with Section 2349) of Chapter 1 of Title 9.
However, “subagent” does not include an associate licensee who is acting under
the supervision of an agent in a real property transaction.




2079.14 Listing agents and selling agents shall provide the seller and buyer in
a real property transaction with a copy of the disclosure form specified in
Section 2079.16, and, except as provided in subdivision (c), shall obtain a
signed acknowledgement of receipt from that seller or buyer, except as provided
in this section or Section 2079.15, as follows: (a) The listing agent, if any,
shall provide the disclosure form to the seller prior to entering into the
listing agreement. (b) The selling agent shall provide the disclosure form to
the seller as soon as practicable prior to presenting the seller with an offer
to purchase, unless the selling agent previously provided the seller with a copy
of the disclosure form pursuant to subdivision (a).
(c) Where the selling agent does not deal on a face-to-face basis with the
seller, the disclosure form prepared by the selling agent may be furnished to
the seller (and acknowledgement of receipt obtained for the selling agent from
the seller) by the listing agent, or the selling agent may deliver the
disclosure form by certified mail addressed to the seller at his or her last
known address, in which case no signed acknowledgement of receipt is required.
(d) The selling agent shall provide the disclosure form to the buyer as soon as
practicable prior to execution of the buyer’s offer to purchase, except that if
the offer to purchase is not prepared by the selling agent, the selling agent
shall present the disclosure form to the buyer not later than the next business
day after the selling agent receives the offer to purchase from the buyer.




2079.15 In any circumstance in which the seller or buyer refuses to sign an
acknowledgement of receipt pursuant to Section 2079.14, the agent, or an
associate licensee acting for an agent, shall set forth, sign, and date a
written declaration of the facts of the refusal.
2079.16 Reproduced on Page 1 of this form.
2079.17 (a) As soon as practicable, the selling agent shall disclose to the
buyer and seller whether the selling agent is acting in the real property
transaction exclusively as the buyer’s agent, exclusively as the seller’s agent,
or as a dual agent representing both the buyer and the seller. This relationship
shall be confirmed in the contract to purchase and sell real property or in a
separate writing executed or acknowledged by the seller, the buyer, and the
selling agent prior to or coincident with execution of that contract by the
buyer and the seller, respectively. (b) As soon as practicable, the listing
agent shall disclose to the seller whether the listing agent is acting in the
real property transaction exclusively as the seller’s agent, or as a dual agent
representing both the buyer and seller. This relationship shall be confirmed in
the contract to purchase and sell real property or in a separate writing
executed or acknowledged by the seller and the listing agent prior to or
coincident with the execution of that contract by the seller.
(c)
obln101leaseagreement_image8.gif [obln101leaseagreement_image8.gif]The
confirmation required by subdivisions (a) and (b) shall be in the following
form.







(d)
The disclosures and confirmation required by this section shall be in addition
to the disclosure required by Section 2079.14.

2079.18 No selling agent in a real property transaction may act as an agent for
the buyer only, when the selling agent is also acting as the listing agent in
the transaction.
2079.19 The payment of compensation or the obligation to pay compensation to an
agent by the seller or buyer is not necessarily determinative of a particular
agency relationship between an agent and the seller or buyer. A listing agent
and a selling agent may agree to share any compensation or commission


    
_____
/s/GH    Initials    
 
____
/s/AR
Initials

    

--------------------------------------------------------------------------------



FOURTH AMENDMENT TO LEASE DATED MAY 31, 2018 BY AND BETWEEN GILDRED DEVELOPMENT
COMPANY, A CALIFORNIA CORPORATION; DBA OCEAN POINT, HEREINAFTER REFERRED TO AS
“LESSOR”, AND OBALON THERAPEUTICS, INC., A DELAWARE CORPORATION, HEREINAFTER
REFERRED TO AS “LESSEE”






paid, or any right to any compensation or commission for which an obligation
arises as the result of a real estate transaction, and the terms of any such
agreement shall not necessarily be determinative of a particular relationship.




    
_____
/s/GH    Initials    
 
____
/s/AR
Initials

    

--------------------------------------------------------------------------------




FOURTH AMENDMENT TO LEASE DATED MAY 31, 2018 BY AND BETWEEN GILDRED DEVELOPMENT
COMPANY, A CALIFORNIA CORPORATION; DBA OCEAN POINT, HEREINAFTER REFERRED TO AS
“LESSOR”, AND OBALON THERAPEUTICS, INC., A DELAWARE CORPORATION, HEREINAFTER
REFERRED TO AS “LESSEE”








2079.20 Nothing in this article prevents an agent from selecting, as a condition
of the agent’s employment, a specific form of agency relationship not
specifically prohibited by this article if the requirements of Section 2079.14
and Section 2079.17 are complied with.
2079.21 A dual agent shall not disclose to the buyer that the seller is willing
to sell the property at a price less than the listing price, without the express
written consent of the seller. A dual agent shall not disclose to the seller
that the buyer is willing to pay a price greater than the offering price,
without the express written consent of the buyer. This section does not alter in
any way the duty or responsibility of a dual agent to any principal with respect
to confidential information other than price.
2079.22 Nothing in this article precludes a listing agent from also being a
selling agent, and the combination of these functions in one agent does not, of
itself, make that agent a dual agent.
2079.23 A contract between the principal and agent may be modified or altered to
change the agency relationship at any time before the performance of the act
which is the object of the agency with the written consent of the parties to the
agency relationship.


2079.24 Nothing in this article shall be construed to either diminish the duty
of disclosure owed buyers and sellers by agents and their associate licensees,
subagents, and employees or to relieve agents and their associate licensees,
subagents, and employees from liability for their conduct in connection with
acts governed by this article or for any breach of a fiduciary duty or a duty of
disclosure.


NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 500 N Brand Blvd,
Suite 900, Glendale, CA 91203. Telephone No. (213) 687-8777. Fax No.: (213)
687-8616.




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


    
_____
/s/GH    Initials    
 
____
/s/AR
Initials

    